Journal Entries (1830-32): Journal 4: (1) Complainant made ward of court, next friend to act as guardian *p. 403; (2) motion to dissolve injunction *p. 441; (3) exceptions to answer referred to master *p. 457; (4) motion to dismiss *p. 486; (5) order making complainant ward of court rescinded, bill dismissed *p. 498.
Papers in File: (i) Bill of complaint, order for injunction; (2) writ of injunction and return; (3) writ of subpoena and return; (4) motion to place complainant under the protection of the court, etc.; draft of order; (5) answer; (6) exceptions to answer; (7) suggestion of complainant’s marriage, motion to rescind order declaring complainant a ward of the court.
Chancery Case 129 of 1830.